EXHIBIT 10.14

 

SERES THERAPEUTICS, INC.

ADVISORY AGREEMENT

 

THIS AGREEMENT is made and effective as of December 12, 2019 (the “Effective
Date”) by and between Roger J. Pomerantz, M.D. an individual ("Advisor"), whose
address is set forth on the signature page below and SERES THERAPEUTICS, Inc., a
Delaware corporation (along with its affiliated companies, the "Company")
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

 

WHEREAS, the Parties have previously entered into that certain Separation
Agreement and Release dated as of January 14, 2019 (the “Separation Agreement”),
which sets forth certain terms and conditions of Advisor’s resignation of
employment with the Company and continued service on the Company’s board of
directors (the “Board”);

 

WHEREAS, Advisor’s service on the Board terminated effective as of the Effective
Date; and

 

WHEREAS, the Company seeks to retain Advisor’s services on and following the
Effective Date on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, the Company and Advisor hereby agree as follows:

 

1.

Services. The Company hereby engages Advisor to provide to the Company, and
Advisor agrees to provide to the Company under the terms and conditions of this
Agreement, board advisory services as reasonably requested by the Company from
time to time (hereinafter the "Services").

 

2.

Compensation. As consideration for Advisor’s Services, the Company will pay to
Advisor a quarterly retainer in the amount of $8,750 per quarter (and pro-rated
for partial quarters) due at the end of each calendar quarter. The retainer will
give the Company access to the Advisor’s Services for up to 15 hours per
quarter. In addition, the Parties agree that notwithstanding their contrary
terms, with respect to those outstanding options to purchase shares of the
Company’s common stock held by Advisor on the Effective Date, which options are
set forth on Exhibit A to this Agreement, Advisor’s service under this Agreement
shall constitute continued service to the Company such that (i) with respect to
the option to purchase 15,000 shares of the Company’s common stock granted to
Advisor on June 13, 2019, such option will continue to vest during the Term (as
defined below), and (ii) with respect to all such outstanding options, such
options will remain exercisable during the Term and the post-termination
exercise period of such options will not commence until the expiration of the
Term. For the avoidance of doubt, effective as of the Effective Date, Advisor
will no longer be eligible to receive compensation for service on the Board
under the Company’s Non-Employee Director Compensation program.

 

3.

Expenses. The Company will reimburse Advisor for reasonable and necessary
out-of-pocket expenses incurred by Advisor in the performance of the Services,
provided such out-of-pocket expenses are approved in advance by an officer of
the Company and further are supported by reasonable documentation. Such expenses
will include reasonable travel expenses of Advisor to the Company's offices.

 

 

US-DOCS\112109146.4

--------------------------------------------------------------------------------

EXHIBIT 10.14

 

4.

Independent Contractor. Advisor is not, nor will Advisor be deemed to be at any
time during the term of this Agreement, an employee of the Company, and
therefore Advisor will not be entitled to any benefits provided by the Company
to its employees (including such items as health and disability benefits, but
except as otherwise provided in the Separation Agreement with respect to
continued medical, dental or vision coverage pursuant to COBRA), even if it is
later determined that Advisor is a common law employee of Company or any of its
affiliates for any purpose. Advisor's status and relationship with the Company
will be that of an independent contractor and consultant. Advisor will not state
or imply, directly or indirectly, that Advisor is empowered to bind the Company
without the Company's prior written consent. Nothing herein will create,
expressly or by implication, a partnership, joint venture or other association
between the parties. Advisor will be solely responsible for payment of all
charges and taxes arising from his or her relationship to the Company.

 

5.

Term of Agreement. The term of this Agreement and Advisor's Services hereunder
will commence as of the Effective Date of this Agreement and, unless terminated
earlier as a result of the death, physical incapacity or mental incompetence of
Advisor, which will result in automatic termination, or unless terminated
pursuant to Section 6, it will continue in effect until the date on which the
Company publicly announces the top-line results of the SER-287 Phase 2b clinical
study (the "Initial Term"). The term of this Agreement may be extended beyond
the Initial Term for additional periods upon mutual written agreement of the
parties. Upon expiration or termination of this Agreement all obligations of the
parties hereunder shall cease except that the provisions of Sections 7 through
13 will survive the termination or expiration of this Agreement for any reason.
The period from the Effective Date through the expiration or termination of this
Agreement, regardless of the time or reason for such termination, shall be
referred to herein as the “Term”.

 

6.

Termination. Either Party may, without prejudice to any right or remedy it may
have due to any failure of the other Party to perform its obligations under this
Agreement, terminate the Term immediately by written notice to the other Party
in the event of a material breach of this Agreement by such other Party. The
Company may terminate the Term at any time by ten (10) days’ written notice to
Advisor.  If prior to the expiration of the Initial Term the Company terminates
the Term other than due to Advisor’s material breach of this Agreement, Advisor
shall be entitled to the payments and benefits (including, for the avoidance of
doubt, continued vesting and exercisability of Advisor’s options to purchase
shares of the Company’s common stock) set forth in Section 2 of this Agreement
as if Advisor had continued providing the Services until the expiration of the
Initial Term. In the event of termination under this Section 6 at any time, the
Advisor shall be entitled to payment for Services performed and expenses paid or
incurred prior to the effective date of termination and shall have no further
rights under this Agreement.  Such payments shall constitute full settlement of
any and all claims of the Advisor of every description against the Company under
this Agreement.

 

7.

Representations and Warranties of Advisor. Advisor represents and warrants to
the Company that (i) with respect to any information, know-how, knowledge or
data disclosed by Advisor to the Company or any other third party in the
performance of this Agreement, Advisor has the full and unrestricted right to
disclose the same; and (ii) Advisor is free to undertake the Services required
by this Agreement, and there is, and will be, no conflict of interest between
Advisor's performance of this Agreement and any obligation Advisor may have to
other parties.  

 

8.

Covenants of Advisor. Notwithstanding anything herein to the contrary, Advisor
agrees to continue to abide by the terms of the Employee Non-Competition,
Non-Solicitation, Confidentiality and Assignment Agreement previously entered
into between Advisor and the Company (the “Proprietary Information Agreement”),
which are hereby incorporated by reference into this Agreement and which shall
apply in addition to the other covenants set forth in this Agreement.

 

 

US-DOCS\112109146.4

--------------------------------------------------------------------------------

EXHIBIT 10.14

 

9.

Confidentiality. Advisor agrees to hold all Confidential Information (as
hereinafter defined) of the Company (or other parties whose Confidential
Information the Company has in its possession under obligations of
confidentiality) in trust and strict confidence and, except as may be authorized
by the Company in writing, will not use for any purpose other than the
performance of the Services under this Agreement, nor disclose such Confidential
Information to any person, association, company, entity or other organization
(whether for profit or not for profit).

 

As used herein, "Confidential Information" means all knowledge and information
which Advisor has acquired or may acquire as a result of, or related to his or
her relationship with the Company, including but not limited to, Works (as
defined below) information concerning the Company's business, finances,
operations, strategic planning, research and development activities, products,
molecules, organisms, laboratory materials, prototypes, cell lines, inventions,
research developments, improvements, processes, trade secrets, services, cost
and pricing policies, formulae, diagrams, schematics, notes, data, memoranda,
methods, know-how, techniques, inventions, and marketing strategies.
Confidential Information will also include information received by the Company
from third parties under an obligation of confidentiality. Notwithstanding the
foregoing sentence, such Confidential Information does not include (i)
information which is or becomes publicly available (except as may be disclosed
by Advisor in violation of this Agreement), (ii) information acquired by Advisor
from a third-party source other than the Company or any of its employees,
advisors or shareholders, which source legally acquired such information under
no obligation of confidentiality, or (iii) information of a general nature and
specifically information regarding the microbiome therapeutics field known to
Advisor prior to advising the Company or acquired by Advisor during the term
hereof by reason of his or her other business activities.  This Agreement shall
not prohibit Advisor from disclosing Confidential Information to the extent
required for Advisor to comply with a court or governmental order, provided that
Advisor provides prior written notice of such required disclosure to the Company
and cooperates in reasonable and lawful actions by the Company to avoid and/or
minimize the extent of such disclosure.

 

10.

Ownership of Work Product. Advisor will communicate in writing and disclose to
the Company promptly and fully all concepts, inventions, formulae, molecules,
organisms, trade secrets, know-how, technical or business innovations, writings
or other works of authorship and patents or patent rights created, reduced to
practice, or conceived by Advisor (whether or not patentable or copyrightable
and whether made solely by Advisor or jointly with others), which result from
the Services that Advisor performs for the Company or which result from use of
Confidential Information (along with all patent, copyright and other proprietary
rights arising therefrom, collectively the "Works").

 

Advisor will make and maintain adequate and current written records of all
Works, which records will be available to and remain the property of the Company
at all times.  The Works will be and remain the sole and exclusive property of
the Company or its nominees whether or not patented or copyrighted and without
regard to any termination of this Agreement.  The Works are being created at the
instance of the Company and will be deemed to be "works made for hire" under the
United States copyright laws. Advisor hereby assigns and, to the extent any such
assignment cannot be made at present, hereby agrees to assign to the Company,
without further compensation, all right, title and interest in and to all Works.
Advisor will assist the Company in any reasonable manner to obtain for its own
benefit patents, copyrights and other proprietary rights in any and all
countries with respect to the Works, and Advisor will execute and deliver, when
requested, patent and other applications and assignments thereof. In the event
Advisor’s signature on any assignment of the Works or patent or other
application or assignment thereof with respect to the Works cannot be obtained
within five (5) days after the Company’s request therefor, Advisor hereby
designates the Company as his agent for, and grants to the Company a power of
attorney, which power of attorney shall be deemed coupled with an interest,
solely for the purpose of effecting the execution of such documents. Advisor
will further assist the Company at the Company’s expense, and including
compensation at Advisor’s then current hourly consulting rate, in every proper
way to enforce any patents, copyrights and other legal protections obtained,
including testifying in any suit or proceeding.

 

 

US-DOCS\112109146.4

--------------------------------------------------------------------------------

EXHIBIT 10.14

 

11.

Company Data. Any data or other materials furnished by the Company for use by
Advisor in connection with the Services will remain the sole property of the
Company and will be held in trust and confidence by Advisor in accordance with
Section 9 as Confidential Information. The Company may obtain the return of the
Company data or other materials furnished to Advisor upon written notice to
Advisor requesting such return, and in any event Advisor will promptly return
such data or materials upon termination of this Agreement.

 

12.

Advertising. Advisor will not in any way or in any form publicize or advertise
in any manner the fact that Advisor is performing the services called for by
this Agreement without the prior written consent of the Company.

 

13.

Restriction on Solicitation. During the Term and for one year thereafter,
Advisor will not recruit or otherwise solicit, entice and induce any employee of
the Company to terminate their employment with, or otherwise cease their
relationships with the Company.

 

14.

Trade Secrets. In accordance with 18 U.S.C. §1833, notwithstanding anything to
the contrary in this Agreement, the Proprietary Information Agreement or any
other agreement between Advisor and the Company or any of its subsidiaries in
effect as of the Effective Date (together, the “Subject Documents”): (a) Advisor
will not be in breach of the Subject Document, and shall not be held criminally
or civilly liable under any federal or state trade secret law (i) for the
disclosure of a trade secret that is made in confidence to a federal, state, or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (ii) for the disclosure of a
trade secret that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; and (b) if Advisor files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, Advisor may disclose the trade secret to Advisor’s attorney, and may use
the trade secret information in the court proceeding, if Advisor files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.

 

15.

Assignment. The rights and liabilities of the parties hereto shall bind and
inure to the benefit of their respective successors, heirs, executors and
administrators, as the case may be; provided that, as the Company has
specifically contracted for Advisor's Services, Advisor may not assign or
delegate Advisor's obligations under this Agreement either in whole or in part
without the prior written consent of the Company. The Company may assign its
rights and obligations hereunder to any person or entity that succeeds to all or
substantially all of the Company's business. Any assignment not in accordance
with this Section 15 shall be void.

 

16.

Section 409A. The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), and, to the maximum extent
permitted, this Agreement will be interpreted accordingly. Notwithstanding
anything in this Agreement to the contrary, any compensation or benefits payable
under this Agreement upon termination of the Term and that constitutes
“non-qualified deferred compensation” under Section 409A shall be payable only
upon Advisor’s “separation from service” with the Company within the meaning of
Section 409A (a “Separation from Service”).  If Advisor is deemed by the Company
at the time of Advisor’s Separation from Service to be a “specified employee”
for purposes of Section 409A, to the extent delayed commencement of any portion
of the benefits to which Advisor is entitled under this Agreement is required in
order to avoid a prohibited distribution under Section 409A, such portion of
Advisor’s benefits shall not be provided to Advisor prior to the earlier of
(i) the expiration of the six-month period measured from the date of Advisor’s
Separation from Service with the Company or (ii) the date of Advisor’s
death.  Upon the first business day following the expiration of the applicable
Section 409A period, all payments deferred pursuant to the preceding sentence
will be paid in a lump sum to Advisor (or Advisor’s estate or beneficiaries),
and any remaining payments due to Advisor under this Agreement will be paid as
otherwise provided herein.  Advisor’s right to receive any installment payments
under this Agreement will be treated as a right to receive a series of separate
payments for purposes of Section 409A.

 

 

US-DOCS\112109146.4

--------------------------------------------------------------------------------

EXHIBIT 10.14

 

17.

Miscellaneous. This Agreement (together with all exhibits hereto), the
Separation Agreement and the Proprietary Information Agreement, contain the
entire understanding of the parties with respect to the matters contained
herein, and supersedes all proposals and agreements, written or oral, and all
other communications between the parties relating to the subject matter of this
Agreement. This Agreement will be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts without regard to its conflict of
laws rules that would result in the application of the laws of another
jurisdiction. Advisor and the Company each hereby submits to the exclusive
personal jurisdiction of the federal and state courts located in Massachusetts
in connection with any disputes as to the meaning, effect, performance or
validity of this Agreement or arising out of, related to, or in any way
connected with, this Agreement or Advisor’s relationship with the Company. This
Agreement may not be modified or amended except in writing signed or executed by
Advisor and the Company. In the event any provision of this Agreement is held to
be unenforceable or invalid because it is overbroad or too far reaching, such
provision will be deemed to be revised so that it applies to the maximum extent
permitted by law.

 

[remainder of this page intentionally left blank]

 

US-DOCS\112109146.4

--------------------------------------------------------------------------------

EXHIBIT 10.14

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first set forth above.

 

ADVISOR

 

SERES THERAPEUTICS, INC.

 

 

 

 

 

/s/ Roger J. Pomerantz

 

By:

/s/ Eric D. Shaff

Name:

Roger J. Pomerantz, M.D.

 

Name:

Eric D. Shaff

Address:

 

 

Title:

President and CEO

 

 

US-DOCS\112109146.4

--------------------------------------------------------------------------------

EXHIBIT 10.14

 

EXHIBIT A

Equity Awards

 

Date of Grant

Total Shares

Subject to

Option

Exercise Price

per Share

Vested Shares

as of Effective

Date

Vested and

Unexercised as of

Effective Date

Unvested

Shares as of

Effective Date

Nov. 6, 2013

220,000

$0.48

220,000

82,500

-

Aug. 7, 2014

1,675,751

$0.71

1,675,751

797,536

-

Feb. 1, 2016

176,500

$26.20

121,343*

121,343

-

Jan. 26, 2017

261,000

$9.89

114,187*

114,187

-

Jun. 13, 2019

15,000

$2.83

-

-

15,000

*Balance of grant was unvested and therefore canceled as of the separation date

 

 

US-DOCS\112109146.4